Case 4:16-cv-00053-RLY-DML Document 219 Filed 10/24/19 Page 1 of 2 PageID #: 6836




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

  APRIL DAMIANI, as Administrator for the             )
  ESTATE OF JOSE DAMIANI, JR., and on                 )
  Behalf of herself,                                  )
                                                      )
          Plaintiff,                                  )
                                                      )
  v.                                                  ) CAUSE NO.: 4:16-cv-00053-RLY-DML
                                                      )
  MICHAEL ALLEN, BOBBY TROUTMAN,                      )
  TOWN OF WEST BADEN SPRINGS, TOWN                    )
  OF FRENCH LICK, INDIANA STATE                       )
  POLICE DEPARMENT, AS-YET                            )
  UNIDENTIFIED INDIANA STATE POLICE                   )
  DEPARMENT EMPLOYEES, AS-YET                         )
  UNIDENTIFIED FRENCH LICK POLICE                     )
  DEPARTMENT EMPLOYEES, and AS-YET                    )
  UNIDENTIFIED WEST BADEN POLICE                      )
  DEPARMENT EMPLOYEES,                                )
                                                      )
          Defendants.                                 )

                                              ORDER

          Defendants, Michael Allen and the Indiana State Police, by counsel, filed a Motion to

  Withdraw the Appearances of Benjamin M.L. Jones and Denise A. Robinson. The Court, having

  reviewed the motion and being duly advised in the premises, now GRANTS the motion.

          IT IS, THEREFORE, ORDERED by the Court that the appearances of Benjamin M.L.

  Jones and Denise A. Robinson be withdrawn and that Deputy Attorneys General Diana Moers

  and Joshua R. Lowry, continue to represent the Defendants, Michael Allen and the Indiana State

  Police and their interests.




                                                  3
Case 4:16-cv-00053-RLY-DML Document 219 Filed 10/24/19 Page 2 of 2 PageID #: 6837



         IT IS FURTHER ORDERED by the Court that the docket be amended to remove any

  listing of Benjamin M.L. Jones and Denise A. Robinson as counsel for the defendants as of the

  date of this Order.



                                               ____________________________________
               Date: 10/24/2019
                                                  Debra McVicker Lynch
                                                  United States Magistrate Judge
                                                  Southern District of Indiana




  Distribution:

  All Electronically Registered Counsel




                                                 4
